                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                   STATESBORO DIVISION



 WALTER WILLIAMS,

                Plaintiff,                                  CIVIL ACTION NO.: 6:19-cv-93


         V.



 COMMISSIONER TIMOTHY C. WARD; and
 WARDEN TERRENCE KILPATRICK, in
 their individual and official capacities,

                Defendants.



                                             ORDER


       After an independent and de novo review ofthe entire record, the undersigned concurs with

the Magistrate Judge's Report and Recommendation, doc. 9. Plaintiff did not file Objections to

the Report and Recommendation.

       Accordingly, the Court ADOPTS the Magistrate Judge's Report and Recommendation as

the opinion of the Court. The Court DISMISSES without prejudice Plaintiffs Complaint for

failure to follow this Court's Order and failure to prosecute, DIRECTS the Clerk of Court to

CLOSE this case and enter the appropriate judgment of dismissal, and DENIES Plaintiff informa

pauperis status on appeal.

       SO ORDERED,this                       of January, 2020.




                                        J. RANDAtlrHALL, CHIEF JUDGE
                                        UNITE9/STATES DISTRICT COURT
                                                lERN DISTRICT OF GEORGIA
